Not for Publication

                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY


 BRIAN L. TAYLOR,
                                                             Civil Action No. 19-16817
                 P1azntff

        v.                                                     OPINION & ORDER

 MARC SULLIVAN,

                 Defendant.


John Michael Vazgucz, U.S.D.J.

       Plaintiff Brian F. Taylor brings the above-captioned action inforna pauperis pursuant to

28 U.S.C.    § 1915. (D.E. 1-1). For the reasons discussed below, the Court GRANTS Plaintiffs
application to proceed in farina pauperis, but DISMISSES Plaintiffs Complaint (D.E. 1)

(“Compl.”) pursuant to 28 U.S.C.    § 191 5(e)(2)(B)(ii).
       Under Section 1915, this Court may excuse a litigant from prepayment of fees when the

litigant “establish[es] that he is unable to pay the costs of his suit.” Walker v. People Express

Airlines, Inc., 886 F.2d 598, 601 (3d Cir. 1989). Plaintiff has sufficiently established his inability

to pay for the costs of his suit and the Court grants Plaintiffs motion to proceed informa pauperis

without prepayment of fees or costs.

        When allowing a plaintiff to proceed in forma pauperis the Court must review the

complaint and dismiss the action if it determines that the action is frivolous, malicious, fails to

state a claim upon which relief may be granted, or seeks monetary relief against a defendant who

is inunune.      28 U.S.C.     § 1915(e)(2)(B).      When considering dismissal under Section

1915(e)(2)(B)Oi) for failure to state a claim on which relief can be granted, the Court must apply
the same standard of review as that for dismissing a complaint under Federal Rule of Civil

Procedure 12(b)(6). Schreane i’. Seana, 506 F. App’x 120, 122 (3d Cir. 2012).

       To state a claim that survives a Rule 1 2(b)(6) motion to dismiss, a complaint must contain

“enough facts to state a claim to relief that is plausible on its face.” Bell AtL Corp. v. Twomblv,

550 U.S. 544, 570(2007). “A claim has facial plausibility when the plaintiffpleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Asherofi v. Iqbal, 556 U.S. 662, 678 (2009). Although the plausibility standard “does

not impose a probability requirement, it does require a pleading to show more than a sheer

possibility that a defendant has acted unlawfUlly.” Connelly v. Lane Const. Corp., 809 F.3d 780,

786 (3d Cir. 2016) (internal quotation marks and citations omitted). As a result, a plaintiff must

“allege sufficient facts to raise a reasonable expectation that discovery will uncover proof of her

claims.” Id. at 789. In other words, although a plaintiff need not plead detailed factual allegations,

“a plaintiffs obligation to provide the grounds of his entitlement to relief requires more than labels

and conclusions, and a formulaic recitation of the elements of a cause of action will not do.” Bell

Ait Corp., 550 U.S. at 555 (internal quotations omitted).

        Because Plaintiff is proceeding pro se, the Court construes the Complaint liberally and

holds it to a less stringent standard than papers filed by attorneys. Haines v. Kerner, 404 U.S. 519,

520 (1972). The Court, however, need not “credit a pro se plaintiffs ‘bald assertions’ or ‘legal

conclusions.” Grohs v. Yatauro, 984 F. Supp. 2d 273, 282 (D.N.J. 2013) (quoting Morse v. Lower

Merion Sch. Dist., 132 F.3d 902, 906 (3d Cir. 1997)).




                                                  9
       Plaintiffs Complaint states that he is bringing constitutional civil rights claims “according

to age and disability” against Marc Sullivan’ (“Defendant”). Compi. at 2. In support of this

allegation, Plaintiff appears to claim that Defendant violated the Americans with Disabilities Act

(“the ADA”) and caused Plaintiff to suffer “[p]ersonal [i]njuiy ([m]ental)” as a result of his

termination. Id. at 7. To establish a prima face case of discrimination under the ADA, a plaintiff

must demonstrate that (I) he is a disabled person within the meaning of the ADA; (2) he is

otherwise qualified to perform the essential thnctions of the job, with or without reasonable

accommodations by the employer; and (3) he has suffered an otherwise adverse employment

decision as a result of discrimination.” Taylor v. Phoenixville Sch. Dist., 184 F.3d 296, 306 (3d

Cir. 1999) (internal quotation and citation omitted).

       Plaintiff claims that he was terminated after Defendant found him speaking on the phone

at work. Id. at 6. After Defendant allegedly ordered Plaintiff to hang up the phone, Plaintiff states

that he and Defendant argued about the “demeaning tone” Defendant used while speaking to

Plaintiff Id. Plaintiff claims that during that encounter, Defendant fired Plaintiff Id. Plaintiff

indicates that he “suffers legally and clinically from Bi-Polar Disorder and Paranoid

Schizophrenia,” Plaintiff fails to sufficiently plead any factual allegations that Defendant

terminated Plaintiff as a result of discrimination or on the basis of his disability or age. Id. at 7.

Instead, Plaintiff indicates that he was fired for getting into an argument with Defendant over

Plaintiffs phone use. Therefore, Plaintiff fails to plausibly state a claim against Defendant. Id. at

6-7.   Accordingly, the Court dismisses Plaintiffs Complaint pursuant to 28 U.S.C.                   §
191 5(e)(2)(B)Qi).




 Defendant Sullivan is alleged to be Plaintiffs “Event Manage?’ at “CDS/Advantage
Solutions.”
                                                  3
       When dismissing a case brought by a pro se plaintifi a court must decide whether the

dismissal will be with prejudice or without prejudice, the latter of which affords a plaintiff with

leave to amend. Grayson v. Mayview State Hosp., 293 F.3d 103, 110-11 (3d Cir. 2002). The

district court may deny leave to amend only if(a) the moving party’s delay in seeking amendment

is undue, motivated by bad faith, or prejudicial to the non-moving party or (b) the amendment

would be ffitile. Adams v. Gould, Inc., 739 F.2d 858, 864 (3d Cir. 1984). Given Plaintiffs

allegations, it appears that any attempt at amendment would be futile. However, because Plaintiff

is proceeding prose and this is the Court’s initial screening, the Court will provide Plaintiff with

one additional opportunity to file an amended complaint. Therefore, the Court provides Plaintiff

thirty (30) days to file an amended complaint that cures the deficiencies set forth herein.

       If Plaintiff is proceeding pursuant to a legal theory other than those discussed herein, he

must set forth the basis for his claim and provide plausible factual allegations to support the claim.

If Plaintiff does not submit an amended complaint curing these deficiencies within thirty (30) days,

the dismissal will then be with prejudice. A dismissal with prejudice means that Plaintiff will be

precluded from filing any future suit against any present Defendant, concerning the allegations in

the Complaint.

       For the foregoing reasons, and for good cause shown,

        IT IS on this c’day of         c4         ,   2019,

        ORDERED that pursuant to 28 U.S.C.            § 1915(a), Plaintiff Brian L. Taylor’s application
to proceed informa pauperis is GRANTED; and it is further

        ORDERED that the Clerk of the Court is directed to file the Complaint without

prepayment of the filing fee; and it is further




                                                      4
         ORDERED that Plaintiffs Complaint is DISMISSED without prejudice pursuant to 28

U.S.C.   §   l9lS(e)(2)(B)(ii); and it is further

         ORDERED that Plaintiff may file an amended complaint within thirty (30) days of receipt

of this Opinion and Order, curing the deficiencies noted herein. If Plaintiff fails to file an amended

complaint within thirty (30) days of receipt, dismissal of this case shall be with prejudice.2 In

addition, if Plaintiff files an amended complaint but it is still deficient, this case will be dismissed

with prejudice; and it is further

         ORDERED that the Clerk of the Court shall serve this Opinion and Order upon Plaintiff

by regular and certified mail return receipt.




                                                        John Michael Vazquèzli.D.J.




2
 A dismissal with prejudice means that Plaintiff will not be able to bring any future action against
Defendant based on the allegations in the case.
                                                    5
